Citation Nr: 0122153	
Decision Date: 09/07/01    Archive Date: 09/12/01

DOCKET NO.  00-18 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to assignment of a higher disability evaluation 
for service-connected post-traumatic stress disorder (PTSD), 
currently rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
November 1970.

This case is before the Board of Veterans' Appeals (Board) on 
appeal of an August 1999 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which granted entitlement to service 
connection for post-traumatic stress disorder (PTSD) and 
assigned a 50 percent evaluation effective from July 20, 
1998.  A notice of disagreement was received in September 
1999, a statement of the case was issued in June 2000, and a 
substantive appeal was received in August 2000.  

At a June 2001 Board hearing, a new claim of entitlement to a 
total rating based on individual unemployability due to 
service-connected disability was raised.  It also appears 
that a claim of entitlement to service connection for stomach 
disability related to medications was raised.  These matters 
are referred to the RO for appropriate action.  


FINDING OF FACT

The veteran's service-connected PTSD is manifested by sleep 
disturbances, nightmares, angry outbursts, fear of losing 
control, hypervigilance, exaggerated startle response, 
isolation from family and others, intolerance of people, a 
disheveled appearance, an angry affect, fair insight and 
judgment, some disorientation, irritability, and difficulty 
with recent memory resulting in a disability picture which 
more nearly approximates occupational and social impairment 
with deficiencies in most areas.



CONCLUSION OF LAW

The criteria for entitlement to assignment of a 70 percent 
evaluation (but no higher) for service-connected PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 
(2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations and implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The intended effect of the new regulation is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes a VA 
examination report as well as VA outpatient treatment 
records.  Significantly, no additional pertinent evidence has 
been identified by the veteran as relevant to the issue on 
appeal.  In a March 2001 letter, the RO informed the veteran 
of the enactment of the VCAA and explained the duty to 
assist.  The RO also informed the veteran of what evidence 
was needed from him and where to send such information.  
Under these circumstances, no further action is necessary to 
assist the claimant with the claim.  

Furthermore, the claimant has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to an increased evaluation for PTSD.  The 
discussions in the rating decision and statement of the case 
have informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefit sought.  
Additionally, the veteran was afforded a Board hearing and an 
additional 60-day period to submit further evidence.  
Additional evidence has been received together with a waiver 
of preliminary RO review.  The Board therefore finds that the 
notice requirements of the new law have been met.  

The Board has reviewed the facts of this case in light of the 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claim and has notified the claimant of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the claimant 
or the claimant's representative for further argument, as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the claimant.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC No. 16-92 (July 24, 
1992).

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

Factual Background

VA and private treatment records dated in 1984 and 1985 
include diagnoses of PTSD and recurrent major depressive 
episode with symptoms of anxiety and fear of losing control.  
An April 1985 VA psychiatric examination noted three prior 
psychiatric hospitalizations since December 1984.  The 
examiner opined the veteran was significantly disabled by his 
condition.  Treatment records dated in 1985 and 1986 also 
demonstrate diagnoses of PTSD.  Medical evidence furnished by 
the Social Security Administration dated in the 1980's 
demonstrates severe depression, lack of interest in most all 
activities, suicidal ideation, social isolation, 
inappropriate adaptive behavior, as well as poor 
communication, judgment and insight.

In August 1999, the RO granted entitlement to service 
connection for PTSD, evaluated as 50 percent disabling, 
effective from July 20, 1998.  

VA treatment records dated from 1998 to 1999 demonstrate 
complaints of insomnia, nightmares about combat, angry 
outbursts, depressed mood, and fear of losing control.  The 
veteran reported that he did not want to be around others 
because he was afraid of losing his temper and hurting 
someone.  Objective findings of anger with bursts of rage and 
depressed mood were noted.  A January 1999 VA treatment 
record reflects a Global Assessment of Functioning (GAF) 
score of 40.  

Upon VA PTSD examination in November 1999, the examiner noted 
that the veteran's claims folder had been reviewed.  The 
veteran endorsed nightmares approximately three times a week 
of being buried or chased.  He also reported occasional 
flashbacks, constant hypervigilance, exaggerated startle 
response, and problems with anger and isolation.  He reported 
that his wife was his only support system as he had alienated 
himself from his family and had alienated his wife from her 
family.  The veteran reported numerous psychiatric admissions 
in the past due to his inability to control his anger, 
substance abuse, and depression.  He also reported a history 
of three prior suicide attempts by overdose.  The examiner 
noted the veteran had been married three times and divorced 
twice with two children.  Objectively, the examiner noted the 
veteran was alert and oriented times three, although somewhat 
disheveled looking.  His affect was noted as angry.  The 
veteran denied any auditory and visual hallucinations, 
delusions, or ideas of reference.  His speech was productive, 
coherent, relevant, and organized.  The veteran denied any 
suicidal or homicidal ideation.  Insight and judgment were 
noted as fair.  The examiner opined that the veteran endorsed 
signs and symptoms consistent with a diagnosis of PTSD, 
moderate.  Diagnoses included PTSD.  A GAF score of 56 was 
assigned.  

VA treatment records dated from 2000 to 2001 reflect 
continued treatment at a VA mental health clinic.  It was 
noted the veteran spent much of his time sitting on his front 
porch.  It was also noted that he had contact only with his 
wife who worked during the day.  The veteran avoided contact 
with others to avoid irritation and acting out and because he 
had an intolerance for people and crowds.  The records 
reflect the veteran continued to sleep poorly with repeated 
awakening and getting up to check the house.  The veteran was 
described as angry, bitter, distraught, tearful, and profane.  
He was also described as mistrustful and guarded. 

At the January 2001 Board hearing, the veteran testified that 
he was up most of the night sitting on the porch.  The 
veteran stated that he did not associate with anyone other 
than when he had to go to VA for treatment.  He reported that 
his wife was his only point of contact.  The veteran 
testified to difficulty remembering recent things, but no 
difficulty with his remote memory.  He stated he had gotten 
lost going to the VA medical facility several times.  
(Transcript, pages 1-5).  The veteran testified that he had 
no social life with his children at all and reported having a 
lot of problems with depression.  He stated that he did not 
go anywhere without his wife, except to his VA appointments 
and he tried to get her to go with him to those when she 
could.  The veteran testified that he had tried to function 
at a job, but could not and usually ended up getting into 
trouble.  He stated that he did not want to be in trouble and 
did not want to go to jail.  (Transcript, pages 6-12).  

The veteran's spouse testified that he became easily 
depressed, could not make decisions, and was forgetful.  She 
also described the veteran as easily irritated and agitated.  
The veteran's spouse testified that she handled all of the 
shopping and business of the house, but she did make the 
veteran mow the yard.  She stated the veteran did not like 
dealing with people at all and did not contact his children.  
He would speak to his daughter when she called him, but he 
usually did not contact her. She also noted that he had a 
tendency to become disoriented and he would often forget what 
he was saying while talking to her.  She described the 
veteran as talking nonsense at times and going without sleep.  
She testified that he went without sleep for three days while 
they were in Kentucky visiting her daughter.  She also 
reported the veteran received one-on-one mental health 
counseling at VA and was not in group therapy.  (Transcript, 
pages 13-19).  

Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. § Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  When there is a 
question as to which of two evaluations should be applied to 
a disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include 38 C.F.R. §§ 4.1 and 4.2, 
which require the evaluation of the complete medical history 
of the claimant's condition.  These regulations operate to 
protect claimants against adverse decisions based on a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the level of the disability 
and of any changes in the condition.  Schafrath, 1 Vet. App. 
at 593-94 (1991).  

In the instant case, the veteran is technically not seeking 
an increased rating, since his appeal arises from the 
original assessment of a disability rating.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  In Fenderson, the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") held that the evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  Cf. Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  In that decision, the Court also 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson v. West, 12 Vet. App. 119 (1999).

PTSD is rated under the portion of the Schedule for Rating 
Disabilities that pertains to mental disorders, 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  The veteran's PTSD is 
currently evaluated as 50 percent disabling.  Under the 
current rating criteria, a 50 percent evaluation is warranted 
for PTSD with occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation is warranted for PTSD with 
occupational and social impairment with deficiencies in most 
areas such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411.

A 100 percent evaluation is warranted for PTSD with total 
occupational and social impairment, due to symptoms such as 
the following:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411.  

A review of the evidence indicates that the veteran's PTSD is 
manifested by sleep disturbances, nightmares, angry 
outbursts, fear of losing control, hypervigilance, 
exaggerated startle response, isolation from family and 
others, and intolerance of people.  A disheveled appearance 
and an angry affect were reported at the November 1999 
examination.  Additionally, the veteran and his spouse have 
testified that he sometimes became disoriented, had 
difficulty with recent memory, and was easily irritated.  It 
was noted the veteran had no contact with his son and spoke 
to his daughter only when she contacted him.  The record 
demonstrates that the veteran has little or no social 
interaction with others except for his spouse and medical 
treatment providers.  The veteran's spouse also testified 
that sometimes the veteran would talk about things that made 
no sense.  

While not determinative per se, the Board also notes that the 
record also demonstrates varying GAF scores of 40 and 56.  
The Global Assessment of Functioning (GAF) scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994) [hereinafter DSM-IV].  A GAF of 
51-60 indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  A 
GAF of 41-50 indicates serious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
of 31-40 indicates some impairment in reality testing or 
communication (e.g. speech is at times illogical, obscure, or 
irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g. depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, 
is defiant at home and is failing at school).  

While not all of the symptoms listed for a 70 percent rating 
have been demonstrated, the Board does find that there is 
persuasive evidence of impaired impulse control, some 
behavior which borders on obsessional rituals, some neglect 
of personal appearance and difficulty in adapting to 
stressful situations.  Recent medical records do not show 
suicidal ideation although the veteran has reported past 
attempts.  After carefully considering the various medical 
findings as well as the sworn testimony of the veteran and 
his spouse, and resolving all reasonable doubt in the 
veteran's favor, the Board believes that the veteran's PTSD 
disability picture more nearly approximates the criteria for 
a 70 percent rating.  Accordingly, a 70 percent rating is 
mandated under 38 C.F.R. § 4.7.  Moreover, given the showing 
of such PTSD symptomatology over the entire period covered by 
the appeal, the Board further finds that a 70 percent rating 
is warranted from July 20, 1998.  Fenderson. 

However, the clear preponderance of the evidence is against a 
finding that a rating in excess of 70 percent is warranted.  
The Board notes that the record is silent for medical 
evidence demonstrating gross impairment in thought processes 
or communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, intermittent inability to perform activities 
of daily living, disorientation to time or place, or memory 
loss for names of close relatives, own occupation, or own 
name.  In the absence of medical evidence of such 
symptomatology, entitlement to an evaluation in excess of 70 
percent is not warranted.  

In reaching this determination, the Board is unable to find 
such a state of approximate balance of the positive evidence 
with the negative evidence to otherwise warrant a more 
favorable decision than rendered herein.  38 U.S.C.A. 
§ 5107(b) (West 1991 and Supp. 2001).


ORDER

Entitlement to a 70 percent evaluation for service-connected 
PTSD is warranted effective July 20, 1998.  To this extent, 
the appeal is granted. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

